DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Schulz-Harder (US 6,066,219).  Schulz-Harder teaches the use of copper oxide containing materials and does not teach the claimed dopant of another metal.  Other relevant prior art previously of record is that to Schulz-Harder (US 2012/0045657) differs from the instant claims in that a further metal dopant is used (Paragraph 84), but that the intermediate layer is free of silicon oxide (Paragraph 80) and there is no disclosure to use aluminum oxide for the intermediate layer and teaches away from its use (Paragraph 81).  Schulz-Harder (US 2014/0338162) teaches an intermediate layer with aluminum oxide, but only teaches the use of yttrium, calcium, barium, calcium, and boron (Paragraph 46).
Other newly discovered prior art to be made of record is that of Takahashi (US 5,912,066) which teaches a copper layer directly bonded to a silicon nitride circuit board through an oxide layer including at least one of Ti, Sn, etc., but is limited to 1000 ppm (corresponding to 0.01%) (Column 2 lines 56-65).  There is no disclosure in Takahashi .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 22 April 2021, with respect to 35 USC 103 rejections in view of Schulz-Harder (US 6,066,219) have been fully considered and are persuasive.  The rejection of claims 1-10 has been withdrawn.  As outlined above and as argued by applicant on p.4-5, Schulz-Harder does not teach the amended materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784